Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-21-00028-CV

                                  IN THE INTEREST OF N.M.B.

                     From the 438th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016-EM5-06049
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: August 25, 2021

DISMISSED

           Two appellants in this appeal have filed notices of appeal: Appellant C.B. and Appellant

S.T. Appellant S.T. has filed a motion to dismiss her appeal pursuant to Texas Rule of Appellate

Procedure 42.1. The motion contains a certificate of service to the parties in this appeal, none of

whom have opposed the motion. We grant the motion and dismiss Appellant S.T.’s appeal. See

TEX. R. APP. P. 42.1(a). Appellant C.B.’s appeal remains pending in the court.

                                                   PER CURIAM